t c memo united_states tax_court sanford solny petitioner v commissioner of internal revenue respondent docket no 10647-17l filed date joseph y balisok for petitioner peggy gartenbaum and theresa g mcqueeney for respondent memorandum opinion lauber judge in this collection_due_process cdp case petitioner seeks review pursuant to sec_6320 c and d of the determination by the 1all statutory references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar internal_revenue_service irs or respondent to uphold the filing of a notice_of_federal_tax_lien nftl the irs initiated the collection action with respect to petitioner’s federal_income_tax liabilities for and re- spondent has moved for summary_judgment under rule contending that there are no disputed issues of material fact and that his determination to sustain the proposed collection action was proper as a matter of law we agree and accord- ingly will grant the motion background the following facts are based on the parties’ pleadings and respondent’s motion papers including the attached declarations and exhibits see rule b petitioner resided in new york when he filed his petition during the years in question petitioner received wages for his work as an attorney at a new york law firm the irs determined that he had underreported this income and issued him a notice_of_deficiency from which he timely petitioned this court after the parties had executed a stipulation of settled issues resolving all issues in the case we entered a decision determining that petitioner for and had income_tax deficiencies of dollar_figure dollar_figure dollar_figure 2the irs in that notice_of_deficiency also determined deficiencies for peti- tioner’ sec_2002 and tax years those liabilities are not the subject of any col- lection action in this case and dollar_figure respectively solny v commissioner t c dkt no date on date the irs filed an nftl which reflected petitioner’s then-outstanding tax_liabilities of dollar_figure and informed him that he had until date to request a cdp hearing petitioner requested a hearing sev- eral weeks later in his hearing request he stated that he could not pay the balance due that the nftl should be withdrawn and that he desired a collection alterna- tive ie an offer-in-compromise oic or an installment_agreement ia the irs received petitioner’s hearing request on date and assigned it to a settlement officer so upon receiving the case the so concluded that petitioner’s hearing request was untimely and therefore offered him an equivalent_hearing see sec_301_6320-1 proced admin regs the so reviewed the administrative file and confirmed that petitioner’s tax_liabilities for the years in question had been properly assessed and that the irs had met all other requirements of applicable law or administrative procedure the so discovered that petitioner was not in compliance with his tax filing obligations for and consequently the so determined that petitioner would be ineligible for a collection alternative unless he filed the delinquent returns on date the so sent petitioner and his counsel a letter sched- uling a telephone hearing for date this letter stated that the so could not consider collection alternatives unless petitioner submitted by date a form 433-a collection information statement for wage earners and self-em- ployed individuals supporting financial information and a form relating to peti- tioner’s request to withdraw the nftl neither petitioner nor his counsel called in for the date hearing later that day the so sent to both of them a last chance letter this letter ex- plained that the hearing would not be rescheduled but that the so would still con- sider collection alternatives if he received by date the previously re- quested forms and financial information petitioner does not dispute that he and his counsel received this letter neither petitioner nor his counsel submitted any of the requested financial information on date petitioner called the so and attempted to add his attorney to the call so that the attorney could update the so on the status of petitioner’s delinquent tax returns petitioner’s attorney was busy with another call and could not be conferenced in neither petitioner nor his attorney attempted to contact the so later that day having received no further communication from petitioner or his counsel the so closed the case on date on date the irs issued pe- titioner a decision letter in which it sustained the nftl filing petitioner peti- tioned this court days after the decision letter on date respondent filed his answer in which he conceded that petitioner’s cdp hearing request was timely respondent accordingly agreed that the decision letter should be treated as a notice_of_determination for purposes of sec_6330 and that the petition was timely on date respondent filed a motion for summary judg- ment to which petitioner timely responded discussion a jurisdiction the tax_court is a court of limited jurisdiction and we must ascertain whe- ther the case before us is one that congress has authorized us to consider sec_7442 where the irs appeals_office issues a notice_of_determination to the tax- 3the irs will ordinarily issue a decision letter after completing an equiva- lent hearing see 116_tc_263 sec_301_6330-1 proced admin regs 4respondent determined that the irs date stamp on the form request for a collection_due_process or equivalent_hearing adequately showed that petitioner had mailed his hearing request on or before the date deadline payer after a cdp hearing the taxpayer ha sec_30 days following the issuance of that letter to petition this court for review sec_6320 sec_6330 this court’s jurisdiction depends upon the issuance of a valid determination_letter and the filing of a timely petition for review 123_tc_1 aff’d 412_f3d_819 7th cir respondent properly recognizes that we have jurisdiction to decide this case where the taxpayer has made a timely request for a cdp hearing and is inadvertently issued a decision letter instead of a notice_of_determination that letter constitutes a determination for purposes of sec_6330 see 119_tc_252 here petitioner received a hearing in response to a timely cdp request the decision letter issued to him following completion of that hearing thus provides a proper basis for invoking this court’s jurisdiction see 131_tc_47 orum t c pincite craig t c pincite b summary_judgment standard and standard of review the purpose of summary_judgment is to expedite litigation and avoid costly time-consuming and unnecessary trials fla peach corp v commissioner 90_tc_678 the court may grant summary_judgment when there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law rule b 98_tc_518 aff’d 17_f3d_965 7th cir in deciding whether to grant summary_judgment we construe factual materials and inferences drawn from them in the light most favorable to the nonmoving party sundstrand corp t c pincite however the nonmoving party may not rest upon mere allegations or denials of his pleadings but instead must set forth specific facts showing that there is a genuine dispute for trial rule d see sundstrand corp t c pincite neither sec_6320 nor sec_6330 prescribes the standard of review that this court should apply in reviewing an irs administrative determina- tion in a cdp case but our case law tells us what standard to adopt where the validity of the taxpayer’s underlying tax_liability is properly at issue we review the irs’ determination de novo 114_tc_176 where as here the taxpayer’s underlying liability is not before us we review the irs decision for abuse_of_discretion only see id pincite abuse_of_discretion exists when a determination is arbitrary capricious or without sound 5petitioner cannot now challenge his underlying tax_liability for or because he received a notice_of_deficiency for those years see sec_6330 114_tc_604 sec_301_6320-1 q a-e2 proced admin regs basis in fact or law 125_tc_301 aff’d 469_f3d_27 1st cir c analysis in determining whether the so abused his discretion we consider whether he properly verified that the requirements of any applicable law or admini- strative procedure had been met considered any relevant issues petitioner raised and determined whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of pe- titioner that any collection action be no more intrusive than necessary see sec_6330 our review of the record establishes that the so reviewed petitioner’s tran- scripts of account to verify that the liabilities in question had been properly as- sessed in his cdp hearing request petitioner checked the box for nftl withdrawal but he failed to submit any documentation to show that he met any of the categories justifying nftl withdrawal under sec_6323 petitioner has alleged no error of fact or law by the so on this point petitioner first contends that the so improperly denied him a face-to-face hearing at the closest irs appeals_office the regulations provide that a cdp hearing may but is not required to consist of a face-to-face meeting secs d q a-d6 d q a-d6 proced admin regs we have repeatedly held that the irs is not required to afford a taxpayer a face-to-face hearing and that a hearing conducted by telephone correspondence or document review will suffice see eg 115_tc_329 williamson v commissioner tcmemo_2009_188 98_tcm_110 stockton v commissioner tcmemo_2009_186 98_tcm_103 petitioner next argues that his failure to participate in the hearing or provide the requested financial information was due to the so’s failure to communicate with petitioner’s counsel specifically he contends that his counsel did not re- ceive a copy of the so’s first letter sent date and that the so failed to respond to his counsel’s phone calls and voicemail messages the so sent two separate letters to petitioner and to his counsel regarding the hearing petitioner does not deny having received both letters the letters to 6although the so offered petitioner an equivalent_hearing equivalent hear- ings--whether by telephone or face-to-face--are conducted in substantially the same manner as cdp hearings see sec_301_6320-1 proced admin regs internal_revenue_manual pt date instructing sos to conduct equivalent hearings by follow ing the same procedures and consi- der ing the same issues as a cdp hearing petitioner does not contend that he suffered any prejudice because the so reviewed his case in an equivalent hear- ing format petitioner’s counsel were mailed to his current address of record with this court his counsel does not deny having received the march last chance letter which set march as the final deadline to submit information evidently in response to that letter petitioner called the so on march and attempted unsuccessfully to add his attorney to the call petitioner and his counsel have only themselves to blame for the attorney’s failure to join that call and for their mutual failure to communicate with the so subsequently petitioner was clearly aware of his responsibility to provide financial information to the so but he repeatedly neglected to provide anything given this track record the so did not abuse his discretion in closing the case on march in his cdp hearing request petitioner sought a collection alternative in the form of an oic or an ia but he did not supply any of the required forms or ne- cessary financial information we have consistently held that it is not an abuse_of_discretion for an appeals officer to reject collection alternatives and sustain col- lection action where as here the taxpayer has failed after being given repeated opportunities to supply the necessary information see huntress v commission- er tcmemo_2009_161 98_tcm_8 prater v commissioner tcmemo_2007_241 94_tcm_209 roman v commissioner tcmemo_2004_20 87_tcm_835 in any event petitioner was not in compliance with his tax filing obligations for several post-2006 tax years the so could properly have rejected any proposed collection alternative on this ground alone see 126_tc_237 rev’d on other grounds 514_f3d_1119 10th cir hull v commissioner tcmemo_2015_86 109_tcm_1438 finding no abuse_of_discretion in any respect we will grant summary judg- ment for respondent and affirm the proposed collection action we note that peti- tioner is free to submit to the irs at any time for its consideration and possible acceptance a collection alternative in the form of an oic or ia supported by the necessary financial information to reflect the foregoing an appropriate order and decision will be entered for respondent
